Blandford, Justice.
The plaintiff in error brought his action’ against the de*83fendant in error for damages received in the falling of a derrick used in digging a well for defendant.
After the testimony of plaintiff had been introduced, the court granted a nonsuit. To this plaintiff excepted, and this is the error assigned here.
The plaintiff testified that ¥m, Palmer had charge of the work in digging the well; that he was employed by Palmer; he and his father were the section bosses. On Tuesday morning, he was at the work; Palmer ordered him to go on top of the derrick and loosen one of the guy-poles; he said to Palmer that he had heard that the day before that, something had cracked or broken about the derrick, and asked if there was any danger. Palmer cursed and said he could do as he had been ordered or leave; that there was no danger. He went up carefully and succeeded in unscrewing one nut, when a guy-pole below broke and the derrick fell down, throwing him some twenty feet to the ground, whereby he was injured, etc.
We think that, under this evidence, the case should have gone to the jury; it certainly had a tendency to show negligence on the part of defendant. Without further remark, we send the case back and reverse the judgment or nonsuit.
Judgment reversed.